In an action, inter alia, to recover damages for legal malpractice, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Emerson, J.), dated January 6, 2003, which denied her motion to vacate an order of the same court dated September 10, 2002, granting the defendant’s motion to dismiss the complaint, upon her default in opposing the motion.
Ordered that the order is affirmed, without costs or disbursements.
A plaintiff attempting to vacate a default in opposing a motion to dismiss the complaint must demonstrate both a reasonable excuse for the default and a meritorious cause of action (see Vaval v Malone, 2 AD3d 839 [2003]; Katsnelson v ELRAC, Inc., 304 AD2d 619 [2003]). The plaintiff failed to meet this burden. Accordingly, the Supreme Court providently exercised its discretion in denying the plaintiffs motion. Ritter, J.P., S. Miller, Townes, Crane and Rivera, JJ., concur.